Citation Nr: 1603328	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A videoconference hearing was held on October 16 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

During the hearing it was agreed that the record would be held open for 60 days in order for the Veteran to obtain and submit additional medical evidence in support of his claim.  The record was held open for 60 days, but no evidence was received.  On December 15, 2015, the Veteran submitted a statement requesting additional time in which to submit the additional medical evidence.  As 30 days have passed since his request, and no evidence has been submitted, and because the Board is remanding the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the appeal.

The Board notes that in the April 2010 rating decision on appeal, the RO characterized the issue on appeal as a petition to reopen a previously denied claim of entitlement to service connection for a left knee disability.  Evidence received since the last prior denial of the claim, a May 2008 rating decision by the RO, included the Veteran's service treatment records, which are relevant to the Veteran's claim.  The service treatment records were not previously of record.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, the Board considers the Veteran's claim of entitlement to service connection for a left knee disability as an original claim rather than as a claim to reopen. 38 C.F.R. § 3.156(c)(1) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a left knee disability because he injured it in service.  He testified that he injured his left knee in service during basic training.  He testified that he was on a profile, and that he has had ongoing left knee problems ever since service.  

The current VA medical evidence reflects that the Veteran receives cortisone and other therapeutic injections for his left knee.  However, the evidence does not reflect any current diagnosis with respect to the left knee.  X-ray studies from May and December 2010 reflect normal left knee.  However, no recent X-ray or other diagnostic studies have been performed and there's clearly some knee problem being treated with injections.  As the service treatment records reflect that the Veteran injured his left knee in January 1970, and there is evidence of left knee tenderness on the service separation examination report, and because the Veteran testified that he has had ongoing left knee symptoms since service, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current left knee disability.  

The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed in conjunction with the examination.

All indicated studies, to include X-rays and MRI, should be performed.

The examiner should provide a diagnosis regarding the Veteran's left knee.  The examiner should specifically comment on the Veteran's June 2015 VA treatment records showing injections for the Veteran's left knee.

If the examiner diagnoses the Veteran with a current left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that his current left knee disability is etiologically related to service, to include the January 1970 in-service injury and related problems, including the tenderness reported at the separation examination.

The examiner must provide a clear rationale for any stated opinion, and must address the Veteran's reported ongoing symptoms since service.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




